Case 1:20-cv-02791-GPG Document 1 Filed 09/14/20 USDC Colorado Page 1 of 3




                                                       FILED
                                            UNITED STATES DISTRICT COURT
                                                 DENVER, COLORADO
                                                    09/14/2020
                                              JEFFREY P. COLWELL, CLERK
Case 1:20-cv-02791-GPG Document 1 Filed 09/14/20 USDC Colorado Page 2 of 3
Case 1:20-cv-02791-GPG Document 1 Filed 09/14/20 USDC Colorado Page 3 of 3
